Citation Nr: 1226581	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-21 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1977 and from September 1979 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for hemorrhoids and assigned a noncompensable evaluation, effective March 17, 2008.  During the pendency of the appeal, the Veteran moved to Georgia, and jurisdiction has been transferred to the RO in Atlanta, Georgia.

In a May 2009 decision, the Decision Review Officer granted a 10 percent evaluation, effective March 17, 2008.  The Veteran has indicated that he warrants an evaluation in excess of 10 percent, and thus the appeal continues. 

In March 2011, the Veteran presented testimony at a video conference hearing before the Board.  In May 2011, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review. 

The Veterans Law Judge who conducted the March 2011 hearing is no longer employed at the Board.  Under VA regulations, a claimant is entitled to have final determination of his or her claim made by the Board member who conducted a hearing.  38 C.F.R. § 20.707 (2011).  Accordingly, in June 2011, correspondence was sent to the Appellant to determine whether he desired a new hearing in this case.  That same month, the Board received a response from the Veteran, wherein he indicated he did not wish to appear at another hearing before a Veterans Law Judge.  

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted.  Specifically, the Veteran submitted a private medical record from July 2011, showing the examiner noted the Veteran's blood work had demonstrated "slight anemia."  See private medical record.  One of the criteria for the next higher evaluation for hemorrhoids is anemia.  The Board finds that there has been a showing of a possible worsening of the service-connected hemorrhoids, and thus a new examination with blood work must be conducted.  

The July 2011 private medical record is from the Piedmont Physicians in Fayetteville, Georgia.  If the Veteran has received other non-VA treatment for hemorrhoids, he should inform VA of such and provide VA with permission to obtain the records.

The Veteran has received treatment from VA for hemorrhoids.  Of record are VA treatment records from 2008 to June 2011.  Thus, treatment records since June 2011 should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for hemorrhoids since January 2011.  The Veteran is asked to provide VA with permission for it to obtain medical records from the Piedmont Physicians in Fayetteville, Georgia, from January 2011.  After securing the necessary release, the AMC/RO should obtain those records not on file.

Attempt to obtain any identified records, provided that the necessary authorization forms are completed.  If, after making reasonable efforts to obtain named records the AMC/RO is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC/RO is unable to obtain; (b) briefly explain the efforts that the AMC/RO made to obtain those records; (c) describe any further action to be taken by the AMC/RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain VA treatment records pertaining to the Veteran from June 2011.  

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his hemorrhoids.  The claims folder should be made available to the examiner for review before the examination.  The examiner should conduct testing of the Veteran's blood.  The examiner is informed that a July 2011 private medical record shows a finding of slight anemia.  The examiner is asked to comment on whether the Veteran's hemorrhoids are large or thrombotic, irreducible, and/or frequently recurrent.  The examiner should also note whether persistent bleeding, excessive redundant tissue, anemia, and/or fissures exist based upon physical examination.  If the Veteran has anemia, please state whether it is at least as likely as not (50 percent probability or higher) due to hemorrhoids.  A complete rationale for the opinion offered must be included in the report, and an explanation of the medical principles involved would be of considerable assistance to the Board.

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if deficient in any manner.

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted and readjudicate the Veteran's claim for entitlement to an initial evaluation in excess of 10 percent for hemorrhoids.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

